DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, “receiving a reflected signal reflected from the subject as a received signal by using a receiver, an IQ demodulator of the receiver is configured to demodulate the received signal to obtain a demodulated in-phase signal and a demodulated quadrature-phase signal” should read “receiving a reflected signal reflected from the subject as a received signal by using a receiver, wherein an IQ demodulator of the receiver is configured to demodulate the received signal to obtain a demodulated in-phase signal and a demodulated quadrature-phase signal”.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 6, filed 11/29/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. The examiner agrees that the Non-Patent Literature (NPL) to Peng (““A Novel Active/Passive Dual-Mode Sensing Technique for Detecting Vital Signs”) is disqualified as prior art. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “perform[ing] an error vector magnitude (EVM) algorithm on the demodulated in-phase and the demodulated quadrature-phase signal” encompasses a human mentally performing an error vector magnitude (EVM) calculation on a demodulated in-phase and a demodulated quadrature-phase signal in their mind, and qualifies as a mathematical concept. See MPEP 2106.04(a)(2). Similarly, “extract a vital-sign signal of the subject” encompasses a human looking at the results of a calculation and inferring a vital-sign of a subject. The additional elements, whether taken individually or as a whole, do not integrate this judicial exception into a practical application because there is no 
response or feedback to the abstract idea of extracting vital signs from data, 
improvement in the functioning of a computer, 
improvement to other technology or technical field, 
applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, 
implementing a judicial exception with a particular machine or manufacture that is integral to the claim, 
effecting a transformation or reduction of a particular article to a different state or thing, or 
applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of transmitting a transmitted signal to a subject by using a transmitter, receiving a reflected signal reflected from the subject as a received signal by using a Muehlmann et al (US 20100265044 A1, hereinafter Muehlmann) (“IQ demodulation per se is well known in the art”, [0016]). They are also recited at a high level of generality. Thus, they are not considered to amount to significantly more than the judicial exception, there are no inventive concepts recited, and the claim is not patent-eligible. 
Claim 2 recites wherein the EVM algorithm comprises steps of: mapping the demodulated in-phase signal and the demodulated quadrature- phase signal to a constellation diagram by using the compute unit to obtain an ideal vector and an error vector; and calculating a phase variation signal according to the ideal vector and the error vector by using the compute unit. As these claim limitations can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 3 recites wherein the compute unit is configured to perform a spectrum analysis on the phase variation signal to extract the vital-sign signal. As performing a spectrum analysis on the phase variation signal to extract a vital-sign signal can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 4 recites wherein the compute unit utilizes equations to map the demodulated in-phase signal and the demodulated quadrature-phase signal to the constellation diagram. As utilizing equations can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 5 recites a calculation of the phase variation signal. As a calculation of the phase variation signal can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 6 recites wherein the transmitted signal from the transmitter is a wireless communication signal. As setting the transmitted signal to be a wireless communication signal represents insignificant extra-solution activity, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “perform[ing] an error vector magnitude (EVM) algorithm on the demodulated in-phase and the demodulated quadrature-phase signal” encompasses a human mentally performing an error vector magnitude (EVM) calculation on a demodulated in-phase and a demodulated quadrature-phase signal in their mind, and qualifies as a mathematical concept. See MPEP 2106.04(a)(2). Similarly, “extract a vital-sign signal of the subject” encompasses a human looking at the results of a calculation and inferring a vital-sign of a subject. The additional elements, whether taken individually or as a whole, do not integrate this judicial exception into a practical application because there is no 
response or feedback to the abstract idea of extracting vital signs from data, 
improvement in the functioning of a computer, 
improvement to other technology or technical field, 
applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, 
implementing a judicial exception with a particular machine or manufacture that is integral to the claim, 
effecting a transformation or reduction of a particular article to a different state or thing, or 
applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the transmitter, the receiver, and the compute unit represent insignificant data-gathering steps. "[M]onitoring, recording, and inputting information represent insignificant '"data-gathering steps,"' and "thus add nothing of practical significance to the underlying abstract idea." Wireless Media, 100 F. Supp.3d at 416 (quoting CyberSource, 654 F.3d at 1370); see also OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364 (Fed. Cir. 2015), cert. denied, 136 S. Ct. 701 (Dec. 14, 2015) (invalidating patent implementing the abstract idea of price optimization on a generic computer). Furthermore, the IQ demodulator is well-known, routine, and conventional (WURC) in signal processing arts, as taught by Muehlmann et al (“IQ demodulation per se is well known in the art”, [0016]). It are also recited at a high level of generality. Thus, it is not considered to amount to significantly more than the judicial exception, there are no inventive concepts recited, and the claim is not patent-eligible.
Claim 8 recites wherein the transmitter and the receiver are installed in a same communication device or installed in different communication devices. As these configurations represent insignificant 
Claim 9 recites a plurality of transmitters, a plurality of receivers, a plurality of compute units and a signal processor, wherein the compute units are electrically connected to the receivers, respectively, for receiving demodulated in-phase signals and demodulated quadrature-phase signals from the receivers and configured to perform the EVM algorithm on the demodulated in-phase signals and the demodulated quadrature-phase signals to obtain vital-sign signals of the subject, the signal processor is electrically connected to the compute units for receiving the vital-sign signals and configured to determine a orientation of the subject according to the vital-sign signals. As these configurations represent insignificant extra-solution activity, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 10 recites wherein the transmitted signal from the transmitter is a wireless communication signal. As setting the transmitted signal to be a wireless communication signal represents insignificant extra-solution activity, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boric-Lubecke et al (US 2008/0119716 A1, hereinafter Boric-Lubecke).
Regarding Claim 1, Boric-Lubecke discloses a vital sign sensing method comprising steps of: 
transmitting a transmitted signal to a subject by using a transmitter (Step 610, Fig. 6, [0011]); 
receiving a reflected signal reflected from the subject as a received signal by using a receiver (Step 620, Fig. 6), an IQ demodulator of the receiver ([0018]) is configured to demodulate the received signal to obtain a demodulated in-phase signal and a demodulated quadrature-phase signal (“logic for mixing the source signal and the received modulated source signal to generate in-phase (I) and quadrature (Q) data”, [0017]; “It should be noted that components illustrated in Fig. 5 may be…divided…in various fashions”, [0080]; this allows for the IQ demodulator to be separated from the rest of the logic and attached to the receiver); and 
receiving the demodulated in-phase signal and the demodulated quadrature- phase signal (See Fig. 4 or Fig. 5, a line connects element 14 to elements 12) by using a compute unit (Element 14, Fig. 4 or Fig. 5), wherein the compute unit is configured to perform an error vector magnitude (EVM) algorithm on the demodulated in-phase signal and the demodulated quadrature-phase signal (the equation m(k)=E[(x(k)[n]-x[n])2] in [0148]; E is error ([0138], and x[n] is a signal vector, [0137], [0135])) to extract a vital-sign signal of the subject (Step 640, Fig. 6).
Regarding Claim 7, Boric-Lubecke discloses a vital sign sensing system comprising: 
3a transmitter configured to transmit a transmitted signal to a subject (“a transmitter for transmitting a source signal”, [0017]); 
a receiver including a receive antenna (“a quadrature receiver for receiving the source signal and a modulated source signal”, [0017]) and an IQ demodulator ([0018], wherein the receive antenna is configured to receive a reflected signal reflected from the subject as a received signal (Step 620, Fig. 6), 
a compute unit (Element 14, Fig. 4 or Fig. 5) coupled to the receiver (See Fig. 4 or Fig. 5, a line connects element 14 to elements 12) for receiving the demodulated in- phase signal and the demodulated quadrature-phase signal, wherein the compute unit is configured to perform an EVM algorithm on the demodulated in- phase signal and the demodulated quadrature-phase signal (the equation m(k)=E[(x(k)[n]-x[n])2] in [0148]; E is error ([0138], and x[n] is a signal vector, [0137], [0135])) to extract a vital-sign signal of the subject (Step 640, Fig. 6) to extract a vital-sign signal of the subject (Step 640, Fig. 6).
Regarding Claim 8, Boric-Lubecke discloses the vital sign sensing system in accordance with claim 7, wherein the transmitter and the receiver are installed in a same communication device or installed in different communication devices (Fig. 2C, Fig. 4, Fig. 5).  
Regarding Claim 10, Boric-Lubecke discloses the vital sign sensing system in accordance with claim 7, wherein the transmitted signal from the transmitter is a wireless communication signal (“SIMO and MIMO architectures, similar to those illustrated in FIGS. 4 and 5, have been used in wireless communication systems”, [0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boric-Lubecke in view of Wolcott et al (US 2011/0194597 Al, hereinafter Wolcott).
Regarding Claim 2, Boric-Lubecke discloses the vital sign sensing method in accordance with claim 1. Boric-Lubecke discloses the claimed invention except for expressly disclosing wherein the EVM algorithm comprises steps of: 
mapping the demodulated in-phase signal and the demodulated quadrature- phase signal to a constellation diagram by using the compute unit to obtain an ideal vector and an error vector; and 
calculating a phase variation signal according to the ideal vector and the error vector by using the compute unit.  

calculating a phase variation signal according to the ideal vector and the error vector by using the compute unit (Fig. 5C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Boric-Lubecke, with the constellation diagram, vectors, and phase variation signal of Wolcott, because this is an additional way to obtain visibility into the underlying performance of a transmission scheme over time, as taught by Wolcott (Abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boric-Lubecke.
Regarding Claim 9, Boric-Lubecke discloses the vital sign sensing system in accordance with claim 7 further comprising a plurality of transmitters (Fig. 4, Fig. 5, “at least two transmitters”, Fig. 6), a plurality of receivers (Fig. 4, Fig. 5, “at least two antennas”, Fig. 6), a plurality of compute units (“It should be noted that components illustrated in Fig. 5 may be…divided…in various fashions”, [0080]; this allows for a plurality of compute units), wherein the compute units are electrically connected to the receivers (“It should be noted that components illustrated in Fig. 5 may be…divided…in various fashions”, [0080]); this allows for the compute units to be electrically connected to the receivers), respectively, for receiving demodulated in-phase signals and demodulated quadrature-phase signals from the receivers and configured to perform the EVM algorithm on the demodulated in-phase signals and the demodulated quadrature-phase signals (the equation m(k)=E[(x(k)[n]-x[n])2] in [0148]; E is error ([0138], and x[n] is a signal vector, [0137], [0135])) to extract a vital-sign signal of the subject (Step 640, Fig. 6) to obtain vital-sign signals of the subject (Step 640, Fig. 6).
Boric-Lubecke in the referenced embodiments discloses the claimed invention except for expressly disclosing a signal processor, the signal processor being electrically connected to the compute units for receiving the vital-sign signals and configured to determine a orientation of the subject according .

Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, the prior art fails to disclose the vital sign sensing method in accordance with claim 2, wherein the compute unit is configured to perform a spectrum analysis on the phase variation signal to extract the vital-sign signal. It is noted that Wolcott teaches wherein spectrum analysis capabilities are provided ([0065]), but not to extract the vital-sign signal.
Regarding Claim 4, the prior art discloses the vital sign sensing method in accordance with claim 2. However, the prior art fails to teach wherein the compute unit utilizes equations as follows to 
    PNG
    media_image1.png
    93
    262
    media_image1.png
    Greyscale
diagram  

where ARx,i (t) is the ideal vector, ΔARx,i (t) is the error vector,, IRx,i (t) is an instantaneous in-phase ideal vector, QRx,i (t) is an instantaneous 5quadrature-phase ideal vector, ΔIRx,i(t) is an instantaneous in-phase error vector, ΔQRx,i (t) is an instantaneous quadrature-phase error vector, ), the instantaneous in-phase ideal vector and the instantaneous in-phase error vector are sampled from the demodulated in-phase signal, and the instantaneous quadrature-phase ideal vector and the instantaneous 10quadrature-phase error vector are sampled from the quadrature-phase signal.
Regarding Claim 5, the prior art fails to disclose the vital sign sensing method in accordance with claim 4, wherein a calculation of the phase variation signal is represented as follows:   

    PNG
    media_image2.png
    65
    253
    media_image2.png
    Greyscale

15where θd (t - Τ2) is the phase variation signal, and T2 is a propagation time between the receiver and the subject.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Droitcour et al (US 20100249633 A1), which discloses a radar-based physiological motion sensor wherein Doppler-shifted signals can be digitized and processed 
See Morgan et al (US 20090278728 A1), which discloses (1) Doppler radar circuitry configured to transmit a Doppler radar signal, receive and demodulate a reflected Doppler radar signal and produce in-phase and quadrature radar output signals representing the reflected Doppler radar signal, (2) signal processing circuitry coupled to the input and configured to produce an arc-length cardiopulmonary signal from the in-phase and quadrature radar output signals and employ a respiration fundamental frequency estimate to extract a heart rate signal from the arc-length cardiopulmonary signal and (3) an output coupled to the signal processing circuitry and configured to provide the heart rate signal.
See Pei et al (US 20150003501 A1), which discloses that error vector magnitude calculations (EVM) are an important design parameter of modern wireless systems. 
See Sharpe et al (US 4958638 A), which discloses an apparatus that directs a beam of frequency modulated continuous wave radio frequency energy towards the body of a subject, receives the reflected phase modulated energy, demodulates the signal, and the processes the signal to obtain heartbeat and respiratory information of interest.
See Yuen et al (US 20100130873 A1), which discloses a radar-based physiological motion sensor wherein Doppler-shifted signals can be digitized and processed subsequently to extract information related to the cardiopulmonary motion in one or more subjects.
See Avidor et al (WO 2013014671 A1), which discloses a system for monitoring hemodynamics based on in-phase and quadrature components of a modulated signal.
See MachMahon et al (WO 2019122412 A1), which discloses in-phase (I) and quadrature phase (Q) baseband signals produced with the sensing techniques where 
See Kochi et al (WO 2019044195 A1), which discloses a transmitter, a receiver, and circuits for generating an in-phase component and quadrature component of a received signal, and extracting a heartbeat component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791